         Case 2:18-cr-00113-JCM-VCF Document 26 Filed 10/10/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     RYAN NORWOOD
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Ryan_Norwood@fd.org
 6
     Attorney for Celso Miguel Morales-Montoya
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00113-JCM-VCF-1
11
                    Plaintiff,                                 STIPULATION TO CONTINUE
12                                                               SENTENCING HEARING
            v.
                                                                      (First Request)
13
     CELSO MIGUEL MORALES-MONTOYA,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, Acting
17   United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney, counsel for
18   the United States of America, and Rene L. Valladares, Federal Public Defender, and Ryan
19   Norwood, Assistant Federal Public Defender, counsel for Celso Miguel Morales-Montoya, that
20   the Sentencing Hearing currently scheduled on November 7, 2018 at the hour of 10:00am, be
21   vacated and continued to the following week at a date and time convenient to the Court.
22          This Stipulation is entered into for the following reasons:
23          1.      Subsequent to the scheduling of the sentencing in this case, counsel was asked
24   to attend an out-of-state conference that is essential for his preparation for another case.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
       Case 2:18-cr-00113-JCM-VCF Document 26 Filed 10/10/18 Page 2 of 3




 1        This is the first request for a continuance of the Sentencing hearing.
 2        DATED this 10 day of October, 2018.
 3
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Ryan Norwood                               /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 7   RYAN NORWOOD                                   KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:18-cr-00113-JCM-VCF Document 26 Filed 10/10/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00113-JCM-VCF-1
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CELSO MIGUEL MORALES-MONTOYA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11   Wednesday, November 7, 2018 at 10:00 a.m., be vacated and continued to Friday, November

12   30, 2018 at 10:30 a.m.

13                October
            DATED this      15,of2018.
                       ___ day    October, 2018.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
